Citation Nr: 1200431	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-37 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left leg disorder, to include as secondary to service-connected degenerative arthritis of the right knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to February 1987 and from September 1987 to February 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO denied the Veteran's claims.  In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  In April 2009, August 2009 and September 2010, the RO issued supplemental SOCs (SSOCs) reflecting the continued denials of the claims.



FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each matter on appeal have been accomplished.

2.  Although the Veteran currently has a left leg disorder, the only medical opinion to address the etiology of that disorder weighs against the claim.

3.  Pertinent to the October 2007 claim for a higher rating, the Veteran's degenerative arthritis of the right knee has been manifested by no more than painful motion, resulting in range of motion from normal (0 degrees) on extension to 90 degrees on flexion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg disorder, to include as secondary to service-connected degenerative arthritis of the right knee are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  The criteria for a rating higher than 10 percent for degenerative arthritis of the right knee are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, DCs 5010, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a December 2007 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection and that evidence to demonstrate a more severe disability was required to substantiate his claim for a higher rating.  The notice also informed the Veteran of the types of evidence that would be considered and of the Veteran's and VA's respective responsibilities to obtain relevant evidence.  However, the notice did not contain an explanation of the general rating criteria or the specific tests relevant to his knee disability.  The February 2008 RO rating decision reflects the RO's initial adjudication of the claims after issuance of the December 2007 letter.  

Pertinent to the claim for a higher rating for the degenerative arthritis of the right knee, a post-rating letter dated in May 2008, provided notice to the appellant regarding what information and evidence is needed to substantiate the claim for a higher rating, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA and set for applicable criteria for higher ratings for the right knee disability.  After issuance of the May 2008 letter and opportunity for the Veteran to respond, the November 2008 SOC (and April 2009, August 2009 and September 2010 SSOCs) reflect readjudication of the claims. Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters remaining on appeal.  Pertinent medical evidence associated with the claims file consists of VA outpatient treatment records and the report of VA examination conducted in January 2008.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.

The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, the RO scheduled the Veteran for another VA examination in August 2010; however, the Veteran did not report for the scheduled examination.  Under these circumstances, no further RO action in this regard is required.  See 38 C.F.R. § 3.655(b).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters remaining on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2010), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis of the denial, as noted below, any further discussion of the amendment is unnecessary.]

The Veteran has asserted his left leg disorder is medically- related to his service-connected right knee disability.  

A March 1982 service treatment record reflects complaints of "left leg pain x 1 day."  The examiner indicated possible muscle strain of the left leg.  Otherwise, service treatment records reflect no complaints of, treatment for or diagnosis of a left leg disorder.  

Subsequent to service the Veteran was afforded a VA joints examination in January 2008.  The Veteran had normal range of motion of the left leg and medial and lateral ligaments, anterior and posterior ligaments, and medial and lateral meniscus were intact.    The Veteran did have a scar on the left knee due to fracture of the patella (not service related).  The diagnosis was surgical scar of the left knee with minimal deformity.  The physician concluded, in pertinent part, that the left leg scar was not related to the right knee degenerative arthritis.

The above-cited evidence reflects that the Veteran currently has a left leg disorder (surgical scar of the left knee with minimal deformity).  However, the record does not support a finding that there exists a medical nexus between this disability and the service-connected right knee disability.  Here, the only competent opinion on the question of the etiology of the Veteran's current left leg disorder,-that provided by a VA physician, as noted above-is adverse to the claim.   The Board accepts the opinion of the VA physician as probative evidence on the question of whether there exists a relationship between current left leg disorder (surgical scar left knee) and service-connected degenerative arthritis of the right knee, based as it was upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented or identified any competent evidence that, in fact, supports the claim on a secondary basis.

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the current left leg disorder and service-connected degenerative arthritis of the right knee, such assertions provide no basis for allowance of the claim.  As indicated above, the matter of medical nexus upon which this claim turns is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (persuasive) opinion on such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a left leg disorder, to include as secondary to service-connected degenerative arthritis of the right knee, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is undertaken with consideration of the possibility that different ratings may be warranted during the appeal period.

For historical reference, the Board notes that the Veteran has been assigned a 10 percent rating for chondromalacia patella of the right knee, effective since February 8, 1999.  In an April 2002 rating decision, the RO denied a rating in excess of 10 percent for the chondromalacia patella of the right knee and assigned a separate 10 percent rating for degenerative arthritis of the right knee, effective February 4, 2002.  The Veteran filed his current claim in October 2007.

The Veteran's right knee degenerative arthritis has been assigned a 10 percent rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010, for traumatic arthritis.

Traumatic arthritis is rated under Diagnostic Code 5003, for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The normal range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees. A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The VA General Counsel has also held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

As noted above, a separate, 10 percent rating has been assigned for chondromalacia patella of the right knee under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  Id.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

An October 2007 VA treatment record reflects the Veteran's complaint of increased right knee pain in cold weather.  The Veteran described the pain as a constant, aching pain.  Objectively the Veteran had painful motion but good range of motion and motor strength.  

The report of the January 2008 VA examination reflects the Veteran's complaints of right knee pain in cold weather and with walking.  He complained of daily flare-ups of pain.  He was given a right knee brace in 2000 by an orthopedic surgeon.  He previously worked at Target but had to quit because he could not continue with the pain in his knee.

Range of motion of the right knee was from 0 degrees on extension to 90 degrees on flexion.  Repetitive motion did not cause any increase in range of motion loss.  Also, there was no objective evidence of effusion, instability, dislocation or fracture; however, there was objective evidence of painful motion.

A January 2009 VA treatment record reflects the Veteran's complaints of right knee pain.  Objectively, range of motion of the right knee was from 0 degrees on extension to 130 degrees on flexion.  There was no instability and minimal joint effusion.  An April 2009 MRI report showed laterally subluxed patella with torn medial retinaclum, full thickness cartilage loss involving the lateral patella facet and anterior aspect of the lateral patella facet with subchondral cystic changes and sclerosis with additional degenerative changes.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that there is no basis for assignment of a rating higher than 10 percent for degenerative arthritis of the right knee at any point pertinent to the October 2007 claim for increase.  As noted above, the Veteran's right knee disability was assigned a 10 percent rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The Veteran's range of motion of the right knee was, at worst, from 0 degrees on extension to 90 degrees on flexion (January 2008 VA examination).  As here, when the limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for the joint affected by limitation of motion.  Based on this evidence, the Board finds that the Veteran demonstrates no more than limitation of flexion that is noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5260, consistent with the currently assigned 10 percent rating.  

The Board further finds that more than a 10 percent rating is not assignable under any other potentially applicable diagnostic code.  Specifically, with regard to Diagnostic Codes 5260 and 5261, the evidence shows that the Veteran has had full extension and 90 degrees of flexion on examination.  Furthermore, while he has reported flare-ups of pain, especially in cold weather, there is no lay or medical evidence that his pain has been so disabling to even result in flexion limited to 45 degrees, or extension limited to 10 degrees for which the minimum, 10 percent rating under Diagnostic Codes 5260 and 5261 is assigned, respectively.  It follows, then, that the criteria for an even higher rating under either diagnostic code is not met.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis for assignment of any higher rating under Diagnostic Code 5260 or 5261.

Additionally, as there is no evidence that the right knee disability involves any ankylosis, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the disability under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 is not warranted.  The disability is also not shown to involve any other factor(s) that warrant consideration of any other provision(s) of the rating schedule.  Although the Veteran reported being given a knee brace in 2000, the examiner specifically noted that there was no instability.  Therefore, a separate rating under Diagnostic Code 5257 for instability is not warranted.  

For all the foregoing reasons, the Board finds that there is no basis for staged ratings, pursuant to Hart (cited above) and the claim for a rating in excess of 10 percent for degenerative arthritis of the right knee must be denied.

In reaching all the conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating at any time pertinent to this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left leg disorder, to include as secondary to service-connected degenerative arthritis of the right knee is denied.

A rating in excess of 10 percent for degenerative arthritis of the right knee is denied.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


